Citation Nr: 0721651	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-07 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
lumbar spine.

2. Entitlement to service connection for arthritis of the 
left lower extremity.

3. Entitlement to service connection for arthritis of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the veteran's claims of entitlement 
to service connection for lumbar spine degenerative 
arthritis, right knee degenerative arthritis, and left knee 
degenerative arthritis.  The veteran perfected a timely 
appeal of these determinations to the Board.

In February 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's and his wife's testimony on that 
occasion has been transcribed and associated with his claim's 
file.


FINDINGS OF FACT

1. The veteran's lumbar spine arthritis is not related to his 
period of service.

2. The veteran's left lower extremity arthritis is not 
related to his period of service.

3. The veteran's right lower extremity arthritis is not 
related to his period of service.




CONCLUSIONS OF LAW

1. Arthritis of the lumbar spine was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

2. Arthritis of the left lower extremity was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

3. Arthritis of the right lower extremity was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
medical reports in his possession, dates of treatment during 
service, statements from persons who knew the veteran when he 
was in service and knew of any disability he had while on 
active duty, records and statements from service medical 
personnel, employment physical examinations, medical evidence 
from hospitals, clinics and private physicians of treatment 
since military service, pharmacy prescription records, and 
insurance examination reports.

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  In such cases, the Board 
is under a duty to advise the claimant to obtain other forms 
of evidence, such as lay testimony.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  These alternative forms of evidence 
may also include statements from service medical personnel; 
"buddy" certificates or affidavits; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which or by whom a veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  VA provided 
such notice to the veteran in its March 2003 letter.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following information and evidence are associated with the 
claims file: the veteran's May 1955 examination upon 
separation from service, private post-service medical 
records, VA medical treatment records, a letter from a person 
who knew the veteran during his period of service, the 
veteran's and his wife's testimony at his February 2004 RO 
hearing and February 2007 Board hearing, and written 
statements from the veteran and his representative.  

The Board notes that the veteran, at his February 2007 
hearing, suggested that he had been treated at the VA medical 
center in Dallas, Texas in 1973 or 1974.  VA attempted to 
obtain such records, but no such records for this time period 
were available from either the VA facility in Temple or 
Dallas.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for arthritis of the lumbar spine, and arthritis of the left 
and right lower extremities.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Certain chronic conditions, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service. This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At his February 2007 hearing before the Board, the veteran 
testified that he began having problems with his back around 
1973 or 1974, and that he did not have a problem with his 
knees while in service.  The veteran's wife testified that 
the veteran began having problems with his lower extremities 
around 1976.  The veteran also testified that, following his 
period of service, he worked as a mechanic.

A letter from the veteran dated in July 1954 indicates that 
he hurt his foot in service when a truck ran over it, that he 
had a limp, and that his foot was a little sore afterward.

The March 1955 separation examination indicates that the 
veteran had normal evaluations of both his lower extremities 
and his spine and other musculoskeletal system.  No back or 
lower extremity problems or complaints were noted.

In December 1974 the veteran filed a claim for arthritis and 
a broken leg or foot.  He failed to respond to VA requests 
for additional information and no further action was taken on 
his claim.  

Private medical treatment records dated from September 1977 
through March 1988 indicate that the veteran was treated for 
complaints of muscle wasting and weakness.  The veteran was 
initially diagnosed as having idiopathic 
polyradiculoneuropathy, improved on steroids, and was later 
diagnosed as having chronic segmental demyelinating 
polyneuropathy, stable on alternate day steroid therapy.  In 
September 1977, it was noted that the veteran's local 
physician did spine X-rays and felt that the veteran's 
symptoms might be related to an injury to the veteran's 
posterior neck three years earlier, although it was a 
relatively minor injury without sequelae.  In none of the 
private medical records dated September 1977 through March 
1988 is there any indication that the veteran had a leg or 
low back disability, including arthritis, related to either 
an in-service injury or to his period of service in any way.

A November 1986 private medical treatment record indicates 
that the veteran was lifting a heavy object when he 
experienced sudden onset of upper back pain just to the left 
of his right scapula, which became severe to the point that 
the veteran was unable to work.  It was noted that there was 
no previous history of similar discomfort.  A November1986 X-
ray of the thoracic spine showed slight hypertrophic spurring 
of the lower thoracic vertebra, minimal irregularity of the 
end plates of several of the mid and lower thoracic vertebra, 
possibly related to degenerative change, and the thoracic 
spine as otherwise negative.

An April 1993 private medical treatment record indicates 
complaints of severe degenerative arthritis, both knees and 
back, aggravated by standing and working on concrete.  The 
veteran was given a diagnosis of degenerative joint disease.

January 2003 VA medical treatment records indicate that the 
veteran complained of pain, numbness, and burning down the 
right leg.  The veteran then reported that he bent over to 
start a fire and felt a pull and burning in the lower back, 
and then pain radiating to both legs.  The veteran was 
diagnosed as having lumbosacral strain.

May 2003 VA medical treatment notes indicate that the veteran 
complained of pulling his back the day before.  The veteran 
was diagnosed as having muscle loss and chronic back pain 
with flare the day before.

July 2003 VA treatment notes indicate that the veteran 
complained of numbness over the left lower extremity and that 
he had a history of lower back pain.  The veteran was 
diagnosed as having Charcot Marie neuropathy, rule out lumbar 
radiculopathy.

A March 2006 statement of attending physician indicates a 
diagnosis of Charcot Marie Tooth syndrome with left foot 
drop, and a secondary diagnosis of cervical and lumbar 
radiculopathy.

In a letter dated in February 2007, a person who knew the 
veteran during his period of service stated that the veteran 
was hospitalized during basic training due to leg and foot 
swelling, was on convalescence leave, and returned to 
complete basic training after convalescence leave.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim.

While the Board recognizes its heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt in this case, the record neither demonstrates that the 
veteran incurred either a chronic back or chronic lower 
extremity disability, to include arthritis, in service, nor 
reflects any continuity of back or lower extremity 
symptomatology until many years after service.  There is no 
post-service medical record available until September 1977, 
which is more than 20 years after the veteran's period of 
service, and there is no indication of back or lower 
extremity pain until 1986, which is more than 30 years after 
the veteran's period of service.  The Board acknowledges the 
veteran's and his wife's contentions that the veteran's back 
and leg problems began in the 1970s but notes that, even if 
such contentions are true, the claimed conditions 
nevertheless began more than 15 years after his period of 
service.  Moreover, nothing in the medical evidence of record 
indicates a history of either back or lower extremity 
problems dating back to the veteran's period of service, and 
there is no medical opinion of record linking any back or 
lower extremity problem to the veteran's period of service in 
any way.

The Board acknowledges that the veteran suffered an in-
service foot injury, for which he has been accorded service 
connection.  However, there is no indication in medical 
evidence that any such injury is related to either the 
veteran's current back problem or his lower extremity 
problems in any way.

In short, there is simply no indication in medical evidence 
that any back or lower extremity problem was caused by an in-
service injury or began during the veteran's period of 
service.  Accordingly, service connection is not warranted 
for arthritis of the lumbar spine, arthritis of the left 
lower extremity, or arthritis of the right lower extremity.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for arthritis of the left 
lower extremity is denied.

Entitlement to service connection for arthritis of the right 
lower extremity is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


